Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 1 of 25            FILED
                                                                   2019 Mar-04 PM 03:25
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




      Exhibit A-2




                                                              App. 064
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 2 of 25




·1· · · · IN THE UNITED STATES DISTRICT COURT

·2· · · · · · NORTHERN DISTRICT OF ALABAMA

·3· · · · · · · · WESTERN DIVISION

·4

·5

·6· CIVIL ACTION NUMBER:· 7:18-CV-00160-LSC

·7

·8· KIMBERLY and JOHN STAPLES,

·9· · · · · · Plaintiffs,

10· vs.

11· H. WALKER ENTERPRISES, LLC; RENAISSANCE MAN

12· FOOD SERVICES, LLC; and SIMMONS,

13· · · · · · Defendants.

14

15

16· · · · · · ·DEPOSITION TESTIMONY OF

17· · · · · · · · KIMBERLY STAPLES

18

19· NOVEMBER 13, 2018

20· 1:50 p.m.

21· ·Job No. 28915

22· COURT REPORTER:

23· MELANIE L. PETIX, CCR


                                                                        App. 065
            Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 3 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                                Job 28915
Kimberly Staples November 13, 2018                                                                                Pages 2..5
                                                     Page 2                                                           Page 3
·1· · · · · · ·S T I P U L A T I O N S                        ·1· the time of trial, or at the time said
·2· · · · · · It is hereby stipulated and                     ·2· deposition is offered in evidence, or prior
·3· agreed, by and between the parties through                ·3· thereto.
·4· their counsel, that the deposition of                     ·4· · · · · · In accordance with Rule 5(d) of
·5· KIMBERLY STAPLES may be taken before Melanie              ·5· the Alabama Rules of Civil Procedure, as
·6· L. Petix, Certified Court Reporter and                    ·6· amended, effective May 15, 1988, I, Melanie
·7· Notary Public for the State of Alabama at                 ·7· L. Petix, Certified Court Reporter, am
·8· Large, at the offices of Veritext, 2205 4th               ·8· hereby delivering to Michael J. King, the
·9· Street, Tuscaloosa, Alabama on November 13,               ·9· original transcript of the oral testimony
10· 2018, commencing at 1:50 p.m.                             10· taken on November 13, 2018, along with
11· · · · · · It is further stipulated and                    11· exhibits.
12· agreed that the signature to and the reading              12· · · · · · Please be advised that this is the
13· of the deposition by the witness are waived,              13· same and not retained by the Court Reporter,
14· the deposition to have the same force and                 14· nor filed with the Court.
15· effect as if full compliance had been had                 15· · · · · · · · · · ·--oOo--
16· with all laws and rules of Court relating to              16
17· the taking of depositions.                                17
18· · · · · · It is further stipulated and                    18
19· agreed that it shall not be necessary for                 19
20· any objections to be made by counsel as to                20
21· any questions except as to form or leading                21
22· questions, and that counsel for the parties               22
23· may make objections and assign grounds at                 23


                                                     Page 4                                                           Page 5
·1· · · · · · · A P P E A R A N C E S                         ·1· · · · · · · · · · I N D E X
·2                                                            ·2· EXAMINATION BY:· · · · · · · ·PAGE NUMBER:
·3· FOR THE PLAINTIFF:                                        ·3· Mr. King· · · · · · · · · · · · · · 6
·4· · · · KERI D. SIMMS, Esq.                                 ·4· Mr. Parker· · · · · · · · · · · · ·53
·5· · · · WEBSTER HENRY                                       ·5· Mr. Simms· · · · · · · · · · · · · 66
·6· · · · 2 Perimeter Park South,Suite 445 East               ·6
·7· · · · Birmingham, Alabama· 35243                          ·7
·8                                                            ·8
·9· FOR THE DEFENDANT:                                        ·9· · · · · · · · ·E X H I B I T S
10· · · · MICHAEL J. KING, Esq.                               10· DEFENDANT'S EXHIBIT NO:· · · ·PAGE NUMBER:
11· · · · GREENBERG TRAURIG, LLP                              11· Exhibit 63 - Transcript· · · · · · · · · ·26
12· · · · 3333 Piedmont Road, NE, Suite 2500                  12· Exhibit 64 - Email· · · · · · · · · · · · ·45
13· · · · Atlanta, Georgia· 30305                             13· Exhibit 65 - Email· · · · · · · · · · · · ·47
14                                                            14
15· · · · TALLEY R. PARKER, Esq.                              15
16· · · · JACKSON LEWIS, P.C.                                 16
17· · · · 500 North Akard, Suite 2500                         17
18· · · · Dallas, Texas 75201                                 18
19                                                            19
20· ALSO PRESENT:· John Staples                               20
21· · · · · · · · ·Julie Blanchard                            21
22· · · · · · · · ·Herschel Walker                            22
23                                                            23



                                         EcoScribe Solutions· · 888.651.0505
                                                                                                          App. 066
                                                                                                                               YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 4 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28915
Kimberly Staples November 13, 2018                                                            Pages 6..9
                                             Page 6                                               Page 7
·1· · · · · · I, Melanie L. Petix, a Certified        ·1· Mine Road, Northeast, Tuscaloosa, Alabama
·2· Court Reporter and Notary Public for the          ·2· 35406.
·3· State of Alabama at Large, acting as              ·3· · · ·Q.· ·Were you formally employed by
·4· Commissioner, certify that on this date,          ·4· Diversified Foods Solutions?
·5· pursuant to the Alabama Rules of Civil            ·5· · · ·A.· ·Yes.
·6· Procedure, and the foregoing stipulations of      ·6· · · ·Q.· ·In what capacity?
·7· counsel, there came before me at the offices      ·7· · · ·A.· ·I don't know that I remember a job
·8· of Veritext, 2205 4th Street, Tuscaloosa,         ·8· title.
·9· Alabama on November 13, 2018, commencing at       ·9· · · ·Q.· ·What did you do?
10· or about 1:50 p.m. p.m., KIMBERLY STAPLES,        10· · · ·A.· ·We sought out the operating
11· witness in the above cause, for oral              11· companies and looked for the center of the
12· examination, whereupon, the following             12· plate person so that we could start
13· proceedings were had:                             13· contacts.
14                                                    14· · · ·Q.· ·What did you do for them?· What
15                                                    15· did you do for Diversified Food Solutions?
16· · · · · · · · KIMBERLY STAPLES,                   16· · · ·A.· ·That's what I did.
17· having been first duly sworn (affirmed), was      17· · · ·Q.· ·Okay.· You used the word we.
18· examined and testified as follows:                18· · · ·A.· ·Okay.· I called operating
19                                                    19· companies to seek out the center of the
20· EXAMINATION BY MR. KING:                          20· plate contact.
21· · · ·Q.· ·Please state your full name and         21· · · ·Q.· ·Anything else?
22· address for the record.                           22· · · ·A.· ·General office deals.· I helped
23· · · ·A.· ·Kimberly Faye Staples, 5712 Rice        23· with Wal-Mart meetings.
                                             Page 8                                               Page 9
·1· · · ·Q.· ·Anything else?                          ·1· Man.· It was almost as if we were all one
·2· · · ·A.· ·I haven't thought back that far,        ·2· company working toward the CATMAN award and
·3· but that's pretty much what I did.                ·3· growing the business.
·4· · · ·Q.· ·And then you were employed by           ·4· · · ·Q.· ·And what was your role in
·5· Diversified Sales & Marketing?                    ·5· communications with Ren Man?
·6· · · ·A.· ·Yes.                                    ·6· · · ·A.· ·I had a region, and then I had a
·7· · · ·Q.· ·That was until September 30, 2016?      ·7· person over me, which it started out as
·8· · · ·A.· ·Yes.                                    ·8· Charlie Weaver and moved to Clinton Sledge.
·9· · · ·Q.· ·And what did you do for                 ·9· And we worked closely with our regions to
10· Diversified Sales & Marketing?                    10· grow the business and make sure they were
11· · · ·A.· ·Office manager, more of the same,       11· buying the products within the CATMAN.
12· paid some of the bills, managed the people        12· · · ·Q.· ·I forgot to ask you about
13· in the office.                                    13· Diversified Food Solutions, so go back to
14· · · ·Q.· ·Where was the office?                   14· the first entity we talked about.· Did you
15· · · ·A.· ·In Bentonville.                         15· have an ownership interest in that company?
16· · · ·Q.· ·Did you have contact with the           16· · · ·A.· ·Small.
17· people at Renaissance Man Food Services           17· · · ·Q.· ·How small?
18· which we call Ren Man?                            18· · · ·A.· ·I think it was 20 percent, maybe.
19· · · ·A.· ·Yes.                                    19· I don't remember.
20· · · ·Q.· ·What was the typical type of            20· · · ·Q.· ·Did you pay for that interest?
21· contact you would have with Ren Man other         21· · · ·A.· ·No.
22· than being married to its general manager?        22· · · ·Q.· ·What was the consideration for
23· · · ·A.· ·We worked side by side with Ren         23· your receiving that interest?


                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 067
                                                                                                           YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 5 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28915
Kimberly Staples November 13, 2018                                                               Pages 10..13
                                               Page 10                                                 Page 11
·1· · · ·A.· ·I don't know that there was one if         ·1· interest?
·2· you're speaking monetary.· Is that what              ·2· · · ·A.· ·It developed into 60 percent.
·3· you're asking me?                                    ·3· · · ·Q.· ·How were you introduced to Randy
·4· · · ·Q.· ·Well, monetary or nonmonetary, why         ·4· Sanders for the purpose of creating
·5· were you given a percentage interest in the          ·5· Diversified Sales & Marketing?
·6· enterprise?                                          ·6· · · ·A.· ·I had met Randy on different
·7· · · ·A.· ·Because it was hopefully going to          ·7· occasions, but he was brought in as a
·8· be something we would build.                         ·8· prospective leader to help us run DSM.
·9· · · ·Q.· ·Were you one of the founders of            ·9· · · ·Q.· ·If he was going to be the leader,
10· that company?                                        10· why was his -- his interest 40 percent and
11· · · ·A.· ·I would say yes.                           11· yours was 60 percent?
12· · · ·Q.· ·Did your interest in that company          12· · · ·A.· ·Well, because he was coming in
13· arise because in part your husband was the           13· after we had already established the DSM.
14· general manager of Ren Man?                          14· · · ·Q.· ·The rest of the people at DSM were
15· · · ·A.· ·More than likely, yes.                     15· not participants in the second Diversified,
16· · · ·Q.· ·Now, with respect to Diversified           16· correct?
17· Sales & Marketing, you were a founder in             17· · · ·A.· ·Who's the rest?
18· that enterprise, correct?                            18· · · ·Q.· ·There were five owners, as I
19· · · ·A.· ·Yes.                                       19· understand it, of the original Diversified
20· · · ·Q.· ·Did you have an ownership interest         20· Food Solutions.· The only person to stay for
21· in that enterprise?                                  21· the second DSM was you, right?
22· · · ·A.· ·Yes.                                       22· · · ·A.· ·Correct.
23· · · ·Q.· ·And what was your ownership                23· · · ·Q.· ·So the rest were gone?
                                               Page 12                                                 Page 13
·1· · · ·A.· ·Correct.                                   ·1· right?
·2· · · ·Q.· ·Who found Randy Sanders in order           ·2· · · ·A.· ·The second offer was 50-50, yes.
·3· for him to be introduced to you as a                 ·3· · · ·Q.· ·What was the first offer?
·4· potential owner of this enterprise?                  ·4· · · ·A.· ·Ron offered her 70 and me 50 -- I
·5· · · ·A.· ·I would have to say John.                  ·5· mean me 30.
·6· · · ·Q.· ·Your husband?                              ·6· · · ·Q.· ·And who pushed back?
·7· · · ·A.· ·Yes.                                       ·7· · · ·A.· ·We did.
·8· · · ·Q.· ·You didn't go out and recruit              ·8· · · ·Q.· ·Both of you?
·9· Randy --                                             ·9· · · ·A.· ·Yes.
10· · · ·A.· ·No.                                        10· · · ·Q.· ·Both John and you?
11· · · ·Q.· ·-- Sanders.· Same issue, if you'll         11· · · ·A.· ·Yes.
12· wait until I finish asking questions before          12· · · ·Q.· ·And that ended up being
13· you answer, okay?· It's just for her sake.           13· acceptable?
14· · · ·A.· ·(Nods head.)                               14· · · ·A.· ·Yes.
15· · · ·Q.· ·Then when you created DSM Sales &          15· · · ·Q.· ·And DSM served as Ren Man's broker
16· Marketing, LLC effective October 1, 2016, at         16· until it received a termination on December
17· that point, you're a partner was Julie               17· 30, 2017; is that right?
18· Blanchard, right?                                    18· · · ·A.· ·Yes.
19· · · ·A.· ·Yes.                                       19· · · ·Q.· ·And subsequently, you launched the
20· · · ·Q.· ·Who brought her to the table?              20· current litigation along with your husband?
21· · · ·A.· ·My recollection is John and                21· · · ·A.· ·Yes.
22· Herschel.                                            22· · · ·Q.· ·So I'm going --
23· · · ·Q.· ·And that was a 50-50 arrangement,          23· · · · · · MR. KING:· Keri, can we use

                                  EcoScribe Solutions· · 888.651.0505
                                                                                            App. 068
                                                                                                                 YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 6 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28915
Kimberly Staples November 13, 2018                                                         Pages 14..17
                                           Page 14                                               Page 15
·1· yesterday's exhibits and just keep running?      ·1· not be able to make payroll, correct.
·2· · · · · · MR. SIMMS:· That's fine with me.       ·2· · · ·Q.· ·Did Julie Blanchard have any
·3· · · ·Q.· ·(BY MR. KING:)· I'm going to hand      ·3· authority to drain the accounts of DSM that
·4· you what's been marked previously as Exhibit     ·4· were deposited at the West Alabama Bank?
·5· 1, which is the third consolidated amended       ·5· · · ·A.· ·In the agreement, she was to
·6· complaint.                                       ·6· receive $125,000 of profit at year-end.
·7· · · · · · Now, the first thing I'd like to       ·7· · · ·Q.· ·That's not my question.· Did
·8· point you to is the third page.· Paragraph       ·8· Julie --
·9· 3, there's just a reference to West Alabama      ·9· · · ·A.· ·She had the authority to give --
10· Bank.· West Alabama Bank was DSM's bank; is      10· · · ·Q.· ·Please don't interrupt.
11· that correct?                                    11· · · · · · MR. SIMMS:· You're going to have
12· · · ·A.· ·Yes.                                   12· to wait until he asks another question.
13· · · ·Q.· ·And you were responsible for the       13· · · · · · THE WITNESS:· I thought that was.
14· accounting function for DSM, right?              14· I'm sorry.
15· · · ·A.· ·Yes.                                   15· · · · · · MR. SIMMS:· For your own
16· · · ·Q.· ·You've heard your husband say both     16· benefit -- it's all going to be okay.· He
17· today and yesterday he was concerned that        17· may ask you a whole different question that
18· Julie Blanchard was going to drain DSM's         18· second time around, so you need to listen.
19· accounts in December of 2017, such that it       19· Get a question, you've got a blank mind like
20· could not meet payroll.· Have you heard that     20· a baby, a newborn baby, formulate a response
21· testimony?                                       21· to that question, then you've got blank
22· · · ·A.· ·He said she was -- he was              22· slate again and you get another question,
23· concerned she would drain it and we would        23· okay?
                                           Page 16                                               Page 17
·1· · · · · · THE WITNESS:· Okay.                    ·1· as a consultant?
·2· · · ·Q.· ·(BY MR. KING:)· Did Julie              ·2· · · ·A.· ·Yes.
·3· Blanchard have any authority to drain the        ·3· · · ·Q.· ·Did he tell you that part of that
·4· accounts at West Alabama Bank in December of     ·4· package included the surrender of your
·5· 2017?                                            ·5· ownership interest in DSM?
·6· · · ·A.· ·No.                                    ·6· · · ·A.· ·Yes.
·7· · · ·Q.· ·Why is that?                           ·7· · · ·Q.· ·And what was your reaction to
·8· · · ·A.· ·Her name wasn't on the account.        ·8· that?
·9· · · ·Q.· ·And at that time, there was            ·9· · · ·A.· ·Absolutely not.
10· sufficient -- towards the end of December,       10· · · ·Q.· ·Did you inform him of that over
11· 2017, there were sufficient funds to pay         11· the telephone?
12· payroll, wasn't there?                           12· · · ·A.· ·Absolutely.
13· · · ·A.· ·Yes.                                   13· · · ·Q.· ·What made you adamant that you
14· · · ·Q.· ·Where were you on December 27,         14· would not surrender your interest?
15· 2017?                                            15· · · ·A.· ·Because we built that company and
16· · · ·A.· ·In Arkansas.                           16· gifted her the 50 percent and that there was
17· · · ·Q.· ·When your husband finished his         17· nothing in the clauses of DSM that kept us
18· meeting with Herschel Walker and Ron             18· from moving beyond Renaissance Man.
19· Eisenmann on that day, did he call you?          19· · · ·Q.· ·If you continued to operate the
20· · · ·A.· ·Yes.                                   20· company outside of Ren Man, you knew that
21· · · ·Q.· ·Did he tell you that he had been       21· Julie would continue to be a 50 percent
22· offered a package that included an               22· owner in your activities, right?
23· opportunity to continue to work with Ren Man     23· · · ·A.· ·I knew that was a possibility.

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 069
                                                                                                           YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 7 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28915
Kimberly Staples November 13, 2018                                                          Pages 18..21
                                            Page 18                                               Page 19
·1· · · ·Q.· ·And did you also understand that        ·1· that conversation that went from 200,000 up
·2· you and she would have to agree as members        ·2· to $255,000, that he said that would put --
·3· of the LLC to future business?                    ·3· that would settle the whole thing, that he
·4· · · ·A.· ·Yes.                                    ·4· was, quote, all in?· Did he tell you that?
·5· · · ·Q.· ·If you didn't agree, then you           ·5· · · ·A.· ·No.
·6· would be deadlocked with respect to new           ·6· · · ·Q.· ·Now, previous to December 27th,
·7· business, right?                                  ·7· you had a meeting with Herschel Walker and
·8· · · ·A.· ·Yes.                                    ·8· with Julie Blanchard and with your husband
·9· · · ·Q.· ·And that is, in fact, what has          ·9· on November 13, 2017.· Do you remember that?
10· happened?                                         10· · · ·A.· ·I don't remember the date, but
11· · · ·A.· ·Yes.                                    11· yes, there was a meeting.
12· · · ·Q.· ·Did you know -- did Mr. Staples         12· · · ·Q.· ·It was called the clear-the-air
13· explain to you during the phone conversation      13· meeting, right?
14· that the initial offer that you had been          14· · · ·A.· ·Correct.
15· proposed to him was $200,000 as a consulting      15· · · ·Q.· ·Okay.· So that's the meeting I'm
16· fee?                                              16· referring to.
17· · · ·A.· ·Yes.                                    17· · · ·A.· ·Okay.
18· · · ·Q.· ·Did he tell you that he got the         18· · · ·Q.· ·During the course of that meeting,
19· amount increased to $255,000 based upon his       19· did Mr. Walker express that he was that
20· agreement that you would surrender your           20· dissatisfied with DSM's business
21· interest in DSM?                                  21· development?
22· · · ·A.· ·No.                                     22· · · ·A.· ·I don't remember there being
23· · · ·Q.· ·Did he tell you over the course of      23· conversation about business dissatisfaction,
                                            Page 20                                               Page 21
·1· no.                                               ·1· that meeting.
·2· · · ·Q.· ·Did you have any sense from that        ·2· · · ·A.· ·Okay.
·3· conversation that Mr. Walker thought that         ·3· · · ·Q.· ·Did he tell you at that time that
·4· the employees of DSM were being overpaid for      ·4· he had said in the meeting that DSM was of
·5· what they were doing?                             ·5· no further interest to you?
·6· · · ·A.· ·No.                                     ·6· · · ·A.· ·He did not say that to me.
·7· · · ·Q.· ·In the course of that                   ·7· · · ·Q.· ·Did he tell you that he believed
·8· conversation, did your husband say that DSM       ·8· and had said at that meeting that your
·9· was of no interest to you?                        ·9· income from DSM was actually just additional
10· · · ·A.· ·No.                                     10· income for him?
11· · · ·Q.· ·In the course of that                   11· · · ·A.· ·No.
12· conversation, did he say that your salary         12· · · ·Q.· ·He didn't tell you that?
13· was just actually extra income for John           13· · · ·A.· ·No.
14· Staples?                                          14· · · ·Q.· ·Did he tell you that he had said
15· · · ·A.· ·No.                                     15· in that meeting that the DSM thing is a
16· · · ·Q.· ·After the December 27 meeting that      16· cancer, that he agreed with that statement?
17· John Staples had, did he tell you that he         17· · · ·A.· ·No.
18· said that you had no interest in continuing       18· · · ·Q.· ·Has he ever told you that he
19· in a position with DSM?· Did he tell you          19· agreed with the thought that the DSM thing
20· that?                                             20· is a cancer?
21· · · ·A.· ·I'm sorry.· Say that again.             21· · · ·A.· ·No.
22· · · ·Q.· ·All right.· Now I'm to the              22· · · ·Q.· ·And has he ever told you that he
23· December 27 meeting.· He's calling you after      23· thought that the money you received from DSM

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 070
                                                                                                            YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 8 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28915
Kimberly Staples November 13, 2018                                                            Pages 22..25
                                             Page 22                                                Page 23
·1· was just part of his salary?                       ·1· him DSM's books, right?
·2· · · ·A.· ·No.                                      ·2· · · ·A.· ·Correct.
·3· · · ·Q.· ·Did he tell you that in that             ·3· · · ·Q.· ·Has he expressed to you that he
·4· meeting, he said that you never wanted the         ·4· was aggravated by the fact that you wouldn't
·5· role that you were playing at DSM?                 ·5· show the books?
·6· · · ·A.· ·Did he tell me he said that in the       ·6· · · ·A.· ·He's asked me why.
·7· meeting?                                           ·7· · · ·Q.· ·Has he ever said that he was
·8· · · ·Q.· ·Yes.                                     ·8· aggravated by the fact that you wouldn't
·9· · · ·A.· ·No.                                      ·9· show him the books?
10· · · ·Q.· ·Has he ever told you that he             10· · · ·A.· ·No.
11· didn't think that you wanted the role with         11· · · ·Q.· ·Did he tell you that at the
12· DSM?                                               12· December 27 meeting he had said that he
13· · · ·A.· ·No.                                      13· understood why Julie Blanchard could be
14· · · ·Q.· ·Did he tell you that in the              14· aggravated with you about the books because
15· meeting, he said that what you did for DSM         15· he was aggravated that you wouldn't show the
16· was not an $85,000 a year role?                    16· books to him?
17· · · ·A.· ·No.                                      17· · · ·A.· ·No.
18· · · ·Q.· ·Has he ever said to you that he          18· · · ·Q.· ·Did he tell you that at the
19· thought that your salary of $85,000 was            19· meeting he discussed what the commission
20· above what you should be paid for your role?       20· should be for the new broker that was going
21· · · ·A.· ·No.                                      21· to take over for DSM with respect to Ren
22· · · ·Q.· ·He just alluded in his closing           22· Man?
23· statement to the fact that you didn't show         23· · · ·A.· ·No.
                                             Page 24                                                Page 25
·1· · · ·Q.· ·Did he tell you that at the              ·1· tell you between December 27 and December 30
·2· meeting, he suggested that Blare Staples,          ·2· of 2017 that he thought DSM's broker
·3· Christopher Thurber, and Barbara would be          ·3· agreement with Ren Man would be terminated?
·4· the only persons who should be transferred         ·4· · · ·A.· ·He did in the fact that if he
·5· from DSM to the new broker?                        ·5· signed the agreement that they sent him.
·6· · · ·A.· ·No.                                      ·6· · · ·Q.· ·Only if he signed it?
·7· · · ·Q.· ·Did he tell you then or afterwards       ·7· · · ·A.· ·(Nods head.)
·8· that he did not see you in a role -- playing       ·8· · · · · · MR. SIMMS:· Answer out.
·9· a role with the new broker that would serve        ·9· · · ·A.· ·Yes.
10· Ren Man?                                           10· · · ·Q.· ·Did you know prior to December 30,
11· · · ·A.· ·No.                                      11· 2017 that Ren Man had the right to terminate
12· · · ·Q.· ·Did he tell you that he talked at        12· the broker agreement for any reason?
13· the meeting about the new broker not being         13· · · ·A.· ·Of course.
14· DSM?                                               14· · · ·Q.· ·And, in fact, the two prior
15· · · ·A.· ·No.                                      15· brokers with which you had worked serving
16· · · ·Q.· ·Between December 27 and December         16· Ren Man had had their contracts terminated?
17· 30 of 2017, did he tell you that he did not        17· · · ·A.· ·Correct.
18· think -- or that he thought that DSM's             18· · · ·Q.· ·Under the same provision?
19· broker agreement with Ren Man was going to         19· · · ·A.· ·Correct.
20· be terminated?                                     20· · · ·Q.· ·I'll mark this.
21· · · ·A.· ·Did he tell -- just say that             21· · · · · · MR.· SIMMS:· You want that marked
22· again.                                             22· with notes on it?
23· · · ·Q.· ·Sure, I'll do it again.· Did he          23· · · · · · MR. KING:· We're going to mark

                                 EcoScribe Solutions· · 888.651.0505
                                                                                         App. 071
                                                                                                              YVer1f
           Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 9 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                     Job 28915
Kimberly Staples November 13, 2018                                                                   Pages 26..29
                                                   Page 26                                                 Page 27
·1· that with -- we're up to Exhibit 63.                     ·1· Ron, you may have even said it, it's a
·2                                                           ·2· cancer, I agree with that.· Do you see where
·3· (Defendant's Exhibit 63 was marked for                   ·3· it says that?
·4· identification and is attached to the                    ·4· · · ·A.· ·Uh-huh.
·5· original transcript.)                                    ·5· · · ·Q.· ·And is it true -- is it true that
·6                                                           ·6· Mr. Staples never told you that that was his
·7· · · ·Q.· ·(BY MR. KING:)· I've marked the                ·7· feeling?
·8· pages.                                                   ·8· · · ·A.· ·That is true.
·9· · · ·A.· ·For me?                                        ·9· · · ·Q.· ·Now, go to the bottom of the page
10· · · ·Q.· ·Yes.                                           10· where Mr. Eisenmann at line 23 says, We
11· · · ·A.· ·Okay.                                          11· viewed the money that Kym made as part of
12· · · · · · MR. KING:· And this is going to be             12· your salary and your husband says it should
13· a little bit unwieldily, Keri, because the               13· be, it should be.· Did your husband ever
14· pages on this transcript are not numbered.               14· tell you that he felt that that was the
15· But I'm going to do my best to get you to                15· case?
16· the right place.                                         16· · · ·A.· ·He didn't say that specifically,
17· · · ·Q.· ·So the first tab, the first tab is             17· but what comes in the home does belong to
18· Page 4 of this document, which means the                 18· both of us, so correct.
19· first tab right there.                                   19· · · ·Q.· ·All right.· We'll go to the next
20· · · ·A.· ·Okay.                                          20· tab, which is at Page 8.
21· · · ·Q.· ·And at the end of the paragraph at             21· · · · · · Looking at line 21, Mr. Staples
22· the top of the page, do you see where                    22· says, Kym never wanted the role that I put
23· Mr. Staples says, The DSM thing I think,                 23· her in.· She does not want that role.· Do
                                                   Page 28                                                 Page 29
·1· you see that?                                            ·1· · · ·Q.· ·And I understand that Mr. Staples
·2· · · ·A.· ·Uh-huh.                                        ·2· had not expressed that position to you
·3· · · ·Q.· ·Had he ever said that to you?                  ·3· before; is that right?
·4· · · ·A.· ·No.· I've said that to him.                    ·4· · · ·A.· ·Correct.
·5· · · ·Q.· ·If Mr. Staples had that view of                ·5· · · ·Q.· ·All right.· Next, the next tab
·6· the situation in 2017, whether he stayed or              ·6· should be at Page 16.· All right.· At Page
·7· not, was it reasonable to think that DSM had             ·7· 16 beginning at line 22 -- I should actually
·8· a future with Ren Man given his sentiment?               ·8· direct you to line 21 because 21 and 22,
·9· · · ·A.· ·Say that again.· I'm sorry.                    ·9· he's very complimentary of you and your role
10· · · ·Q.· ·Given the sentiment expressed by               10· in his life.· But he does say it aggravates
11· Mr. Staples that both the DSM thing is a                 11· him that you don't show him the books,
12· cancer and that you never wanted the role                12· right?
13· and did not want the role, is it reasonable              13· · · ·A.· ·Is that what he's talking about
14· to infer that there was no future for DSM in             14· here, the books?
15· association with Ren Man?                                15· · · ·Q.· ·Yes.· 21 to 23.· You'll notice
16· · · ·A.· ·Perhaps in association with Ren                16· that he says he understands how it would
17· Man, yes.                                                17· frustrate Julie as well.· Are you with me,
18· · · ·Q.· ·If you'll turn to the next page,               18· right there at line 25?
19· which is Page 9, you'll notice that                      19· · · ·A.· ·I see it.· I'm just trying to find
20· beginning at line 7, Mr. Staples says that               20· out where it's referring to the books.
21· your role is not an $85,000 role.· Do you                21· · · ·Q.· ·Well, it says at line 23, She
22· see that?                                                22· won't let me look in the dad gum books.
23· · · ·A.· ·Yes.                                           23· · · ·A.· ·Okay.

                                  EcoScribe Solutions· · 888.651.0505
                                                                                                App. 072
                                                                                                                     YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 10 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28915
Kimberly Staples November 13, 2018                                                               Pages 30..33
                                               Page 30                                                 Page 31
·1· · · ·Q.· ·But that was not a sentiment that          ·1· · · ·A.· ·No.· He said he would be receiving
·2· he had expressed to you before; is that              ·2· an offer in writing from Ron.
·3· right?                                               ·3· · · ·Q.· ·All right.· I'm going to skip
·4· · · ·A.· ·We've probably had two                     ·4· through a couple of others and go straight
·5· conversations about it because I wasn't              ·5· to 48.· You'll see in line 3, Mr. Staples
·6· going to give on that.· He didn't even know          ·6· suggests that Christopher, Barbara, and
·7· where I kept them.                                   ·7· Blare be considered for the new broker.· If
·8· · · ·Q.· ·But he hasn't shared the sentiment         ·8· you need to go back and look starting at 47
·9· that he could understand why Julie was               ·9· in order to get the context, that's fine.
10· frustrated with you about the books?                 10· · · ·A.· ·(Complies.)
11· · · ·A.· ·In that clear-the-air meeting, he          11· · · ·Q.· ·Are you ready?
12· said that to her, from my recollection.              12· · · ·A.· ·I think so.
13· · · ·Q.· ·Okay.                                      13· · · ·Q.· ·Okay.· Do you have any idea why
14· · · ·A.· ·Or something in that regard.               14· Mr. Staples wouldn't suggest that you be one
15· · · ·Q.· ·All right.· Skip the one at 28 and         15· of the participants that should be
16· we'll just go to line -- the one at 32 where         16· considered to work for the new broker?
17· you see Mr. Staples uses the expression in           17· · · ·A.· ·My only thought would be that the
18· response to an offer of -- he says, 255,             18· people he mentioned needed that job and
19· 255, all in.· Line 11?                               19· wouldn't have one without it and that he
20· · · ·A.· ·All right.                                 20· would be taking care of me and we would work
21· · · ·Q.· ·Did he tell you after this meeting         21· it out.
22· that he had actually accepted the offer for          22· · · ·Q.· ·All right.· I want you to stay on
23· you to turn over your interest in DSM?               23· that page, but also I want you to take a
                                               Page 32                                                 Page 33
·1· look at -- in Exhibit 1, which is the                ·1· you that he thought that Barbara Humphrey
·2· complaint, go to Page 9.                             ·2· should expand out of her position at DSM in
·3· · · · · · MR. SIMMS:· Are we on a different          ·3· order to represent other people?
·4· document now?                                        ·4· · · ·A.· ·Yes.
·5· · · · · · MR. KING:· We're going to look at          ·5· · · ·Q.· ·Take a look at Page 50, line 19.
·6· both.                                                ·6· Did I not have the tab there?
·7· · · ·Q.· ·(BY MR. KING:)· All right.· You            ·7· · · ·A.· ·No, that's fine.
·8· recognize this as your complaint?                    ·8· · · · · · MR. SIMMS:· No, you only numbered
·9· · · ·A.· ·Yes.                                       ·9· the pages I think where you want to ask
10· · · ·Q.· ·In this case?                              10· something, is what it looks like.
11· · · ·A.· ·Yes.                                       11· · · ·Q.· ·Okay.· Yeah.· If you'll look at
12· · · ·Q.· ·All right.· Look at paragraph 20,          12· 19, Mr. Staples said, Barbara does not need
13· subparagraph 5.· Do you see the part of the          13· to be at DSM.· Had Mr. Staples previously
14· allegation is that Humphrey is using                 14· expressed that opinion to you?
15· property of DSM in violation of her Alabama          15· · · ·A.· ·That she didn't need to be at DSM?
16· employment contract, do you see that?                16· · · ·Q.· ·Yes.
17· · · ·A.· ·Yes.                                       17· · · ·A.· ·No.
18· · · ·Q.· ·All right.· Take a look now at the         18· · · ·Q.· ·All right.· We're done with that
19· transcript at Page 48, line 16 in which              19· exhibit.· We're going to stay with the
20· Mr. Staples says, Barbara needs to be                20· complaint, however.
21· working, representing more than Ren Man.             21· · · · · · MR. SIMMS:· Can we take a quick
22· · · ·A.· ·Okay.                                      22· break?
23· · · ·Q.· ·So did Mr. Staples ever express to         23· · · · · · MR. KING:· Sure.

                                  EcoScribe Solutions· · 888.651.0505
                                                                                            App. 073
                                                                                                                 YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 11 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28915
Kimberly Staples November 13, 2018                                                            Pages 34..37
                                              Page 34                                               Page 35
·1· · · · · · · · ·(Short recess.)                      ·1· · · ·A.· ·My husband, John.
·2                                                      ·2· · · ·Q.· ·Did you convey it to anyone at Ren
·3· · · ·Q.· ·(BY MR. KING:)· I direct you to           ·3· Man?
·4· paragraph 19 on Page 8 of the complaint             ·4· · · ·A.· ·No, I had no contact with anyone
·5· which refers to an effort to force you to           ·5· at Ren Man.
·6· give up your membership in DSM for ten              ·6· · · ·Q.· ·Did you have any contact with
·7· dollars.· Did you understand that the ten           ·7· Mr. Eisenmann with respect to this refusal?
·8· dollars that was identified in the proposed         ·8· · · ·A.· ·No.
·9· agreement for you to surrender your LLC             ·9· · · ·Q.· ·Did you have any questions about
10· interest was in conjunction with the overall        10· the proposed agreement to surrender your LLC
11· resolution of compensation for your husband         11· interest that you talked to Mr. Eisenmann
12· as a result of his dismissal as the general         12· about?
13· manager of Ren Man?                                 13· · · ·A.· ·No.
14· · · ·A.· ·I think I understood that unless          14· · · ·Q.· ·Let's move to Page 15.· Count Four
15· both of us signed both documents, that              15· of the complaint is a complaint for
16· nothing was going forward.                          16· intentional interference with business
17· · · ·Q.· ·So it was a package, right?               17· relationship and employment of Ms. Staples
18· · · ·A.· ·It was a package deal.                    18· as managing member of DSM.
19· · · ·Q.· ·Paragraph 20 on the next page says        19· · · · · · My first question is do you
20· you refused to do that deal?                        20· have -- did you as of December 30, 2017 have
21· · · ·A.· ·Correct.                                  21· any knowledge of the business activities of
22· · · ·Q.· ·Who did you refuse -- in other            22· H. Walker Enterprises, LLC?
23· words, who did you convey your refusal to?          23· · · ·A.· ·No.
                                              Page 36                                               Page 37
·1· · · ·Q.· ·And I'll refer to that as HWE             ·1· contractual relationship with Ren Man?
·2· going forward.· In your role with any of the        ·2· · · ·A.· ·Not at this time.
·3· brokers that you had been involved with in          ·3· · · ·Q.· ·Personally, have you ever had a
·4· servicing Ren Man, did you have any contact         ·4· personal contractual relationship with Ren
·5· with HWE?                                           ·5· Man?· If I'm not being clear --
·6· · · ·A.· ·No.                                       ·6· · · ·A.· ·Yeah, you're not.
·7· · · ·Q.· ·Did you have any knowledge of who         ·7· · · ·Q.· ·Okay.· Do you, Kym Staples, have
·8· was employed by HWE in any capacity?                ·8· you individually ever had a contractual
·9· · · ·A.· ·Other than Herschel being owner           ·9· relationship with Ren Man?
10· and Julie telling me she worked for HWE, no.        10· · · ·A.· ·Not other than Kym Staples 50
11· · · ·Q.· ·Do you have any knowledge of a            11· percent owner of DSM, no.
12· role played by HWE in terminating DSM's             12· · · ·Q.· ·I'm talking about a direct
13· broker agreement with Ren Man?                      13· contractual relationship between you
14· · · ·A.· ·No.                                       14· individually and Ren Man.
15· · · ·Q.· ·Do you think that anything                15· · · ·A.· ·No.
16· precluded Ren Man from terminating that             16· · · ·Q.· ·Have you individually ever had a
17· broker agreement?                                   17· contractual relationship with HWE?
18· · · ·A.· ·Do I think anything precluded Ren         18· · · ·A.· ·No.
19· Man from terminating?                               19· · · ·Q.· ·Have you ever proposed a trust,
20· · · ·Q.· ·Correct.                                  20· meaning that you rely based upon a special
21· · · ·A.· ·I would to say no.· They had a            21· relationship between you and Ren Man, such
22· 30-day right.                                       22· that you confided and reposed trust in Ren
23· · · ·Q.· ·Do you personally have any                23· Man to protect you in some fashion?

                                 EcoScribe Solutions· · 888.651.0505
                                                                                         App. 074
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 12 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28915
Kimberly Staples November 13, 2018                                                         Pages 38..41
                                           Page 38                                               Page 39
·1· · · ·A.· ·Myself, personally?                    ·1· · · ·Q.· ·Oh, I understand, as a document
·2· · · ·Q.· ·Personally.                            ·2· production?
·3· · · ·A.· ·It's hard not to mingle it in with     ·3· · · ·A.· ·Uh-huh.
·4· DSM.· I don't know who the person at Ren Man     ·4· · · ·Q.· ·The questions that I have just
·5· would be that I would have a contractual, so     ·5· asked you about trust and submitting your
·6· no.                                              ·6· property and money in the like, is the same
·7· · · ·Q.· ·Individually, you personally, have     ·7· answer no as to HWE?
·8· you bestowed property to Ren Man for it to       ·8· · · ·A.· ·Correct.
·9· protect -- for it to hold on your behalf?        ·9· · · ·Q.· ·Did anyone affiliated with HWE or
10· · · · · · So let me do it this way:· Have        10· Ren Man or Simmons ever threaten you
11· you personally entrusted property that you       11· personally with physical violence in order
12· own, money, real estate, other property to       12· to affect your employment relationship with
13· Ren Man to hold on your behalf?                  13· DSM?
14· · · ·A.· ·To hold as in how?                     14· · · ·A.· ·No.
15· · · ·Q.· ·To hold for your benefit as            15· · · ·Q.· ·Did anybody affiliated with HWE or
16· trustee, as advisor, as confidant, anything      16· Ren Man or Simmons ever liable you, slander
17· like that?                                       17· you, defame you in order to adversely affect
18· · · ·A.· ·Not to my knowledge.                   18· your business relationship and employment
19· · · ·Q.· ·Have you ever entrusted your           19· with DSM?
20· personal financial affairs or property           20· · · ·A.· ·Not to my knowledge.
21· affairs to Ren Man?                              21· · · ·Q.· ·Did anybody at HWE or Ren Man or
22· · · ·A.· ·Not until we submitted our taxes       22· Simmons ever attempt by physical or economic
23· in this lawsuit.                                 23· intimidation to affect your business
                                           Page 40                                               Page 41
·1· relationship and employment with DSM?            ·1· to be shut down.· It would be completely
·2· · · ·A.· ·Absolutely.                            ·2· squeezed out.
·3· · · ·Q.· ·How?                                   ·3· · · ·Q.· ·I understand.· Thank you.
·4· · · ·A.· ·By not paying commissions,             ·4· · · · · · With respect to Page 20, Count Six
·5· therefore trying to squeeze me out.· If          ·5· on conspiracy, are you aware of any acts
·6· there was no money, there was no business,       ·6· taken by HWE, Ren Man, and Simmons in
·7· and there was no agreement on the other side     ·7· conspiracy to adversely affect your
·8· to do any further business or pay employees      ·8· relationship with DSM?
·9· what they were due.                              ·9· · · ·A.· ·Well, there again, when you
10· · · ·Q.· ·Has anyone at HWE or Ren Man or        10· withhold the commissions of a company that
11· Simmons defrauded you in order to adversely      11· relies on it with the help of your partner,
12· affect your business relationship and            12· that is squeezing you out.· That is shutting
13· employment with DSM?                             13· you down, and your employees go without
14· · · ·A.· ·I would say yes, again, for the        14· their pay.
15· same reason.                                     15· · · ·Q.· ·We're done with that.· You can
16· · · ·Q.· ·All right.· Other than that            16· hand it back.
17· reason, is there any other indication that       17· · · · · · I'll hand you what has been
18· you're aware of of fraud being used against      18· previously marked as Exhibit 7.· I'll draw
19· you personally?                                  19· your attention to the numbered line 3.
20· · · ·A.· ·That's probably the biggest            20· · · · · · Do you know why sales to PFG
21· reason, to stop the ongoing of DSM, along        21· Milton's were being added to DSM's
22· with the help of my partner and to withhold      22· commissions effective November 1st, 2016?
23· commissions so that the business would have      23· · · ·A.· ·Because Ren Man was using DSM's

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 075
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 13 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28915
Kimberly Staples November 13, 2018                                                         Pages 42..45
                                            Page 42                                              Page 43
·1· people to further these sales and to go to        ·1· It doesn't say any addition to, does it?
·2· food shows and cuttings, and DSM was paying       ·2· · · ·A.· ·Well, exception to me means that
·3· their expenses.                                   ·3· you can make those changes if you both agree
·4· · · ·Q.· ·Was the -- did the contract, the        ·4· to it and know about it.
·5· broker agreement between DSM and Ren Man          ·5· · · ·Q.· ·All right.· If you'll hand me
·6· provide for commissions for those PFG Milton      ·6· those back, we'll keep them in the stack.
·7· sales?                                            ·7· · · · · · I'm handing you what's previously
·8· · · ·A.· ·It wasn't specifically in the           ·8· been marked as Exhibit 37.
·9· first, but there was also a clause that says      ·9· · · · · · I didn't mean to give you that.
10· other entities through discussion or              10· I'm sorry.· That's not necessary?
11· something to that regard.· I don't know of        11· · · · · · I'll hand you what's been marked
12· the exact verbiage.                               12· as Exhibit 10.· Did you receive that
13· · · ·Q.· ·I'm going to hand you --                13· communication from Herschel Walker
14· · · ·A.· ·But yes, there could have been          14· explaining why the PFG Milton commissions
15· added.                                            15· were not due?
16· · · ·Q.· ·I'm going to hand you what's been       16· · · ·A.· ·Ask the question again, please.
17· marked as Exhibit 5, which is the broker          17· · · ·Q.· ·Did you receive that email that
18· agreement.· If you would, point me to the         18· explains why the PFG Milton's commissions
19· language that you're talking about.               19· were not due?
20· · · ·A.· ·This says, Any exception to the         20· · · ·A.· ·Yeah.· Apparently January 5th.
21· above will be agreed upon in writing by           21· · · ·Q.· ·Did you respond to that email?
22· Renaissance Man and the broker.                   22· · · ·A.· ·I don't remember if I did or not.
23· · · ·Q.· ·Any exception to the above, right?      23· · · ·Q.· ·Did you ask -- if you'll notice on
                                            Page 44                                              Page 45
·1· the second page, there's a reference to a         ·1· that discussion?
·2· prior email that your husband sent out that       ·2· · · ·A.· ·Pretty much.
·3· said that there was a refund being made as        ·3· · · ·Q.· ·I'll hand you what has been marked
·4· to -- or not a refund but a reduction being       ·4· Exhibit 64.
·5· made with respect to PFG Milton's                 ·5
·6· commissions, right?                               ·6· (Defendant's Exhibit 64 was marked for
·7· · · ·A.· ·It doesn't say who it's from            ·7· identification and is attached to the
·8· but --                                            ·8· original transcript.)
·9· · · ·Q.· ·You can see it at the bottom.           ·9
10· · · ·A.· ·Oh, okay.· And I can see what?          10· · · ·Q.· ·Specifically, I'm curious about
11· · · ·Q.· ·You can see that your husband           11· the $3,500 a month retainer that's included
12· agreed that there would be no payment             12· in this email from your husband to people at
13· afterwards of commissions with respect to         13· HartyBake.· Was that commission payable --
14· anything other than Sysco products.               14· excuse me, was that retainer payable to the
15· · · ·A.· ·I see that, yes.                        15· second Diversified entity with which you
16· · · ·Q.· ·Did you talk to him about why he        16· worked?
17· had made that agreement?                          17· · · ·A.· ·Yes.
18· · · ·A.· ·Yes.                                    18· · · ·Q.· ·Do you know why your husband is
19· · · ·Q.· ·And what did he tell you?               19· the one who is negotiating the retainer on
20· · · ·A.· ·Because Herschel was going nuts         20· behalf of DSM?
21· again.· He just needed things to be calm for      21· · · ·A.· ·He knew Kane (phonetic) previously
22· Christmas.                                        22· and brought the business to Randy Sanders.
23· · · ·Q.· ·Okay.· And that was the end of          23· · · ·Q.· ·And did you have any role in

                                EcoScribe Solutions· · 888.651.0505
                                                                                      App. 076
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 14 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28915
Kimberly Staples November 13, 2018                                                           Pages 46..49
                                             Page 46                                               Page 47
·1· setting that retainer?                             ·1· marked as Exhibit 65, which is an email from
·2· · · ·A.· ·Setting the retainer?                    ·2· you to Blaine Walker dated November 14th,
·3· · · ·Q.· ·Yes.                                     ·3· 2017.· Are you familiar with that email?
·4· · · ·A.· ·No.                                      ·4
·5· · · ·Q.· ·Did you have any role in                 ·5· (Defendant's Exhibit 65 was marked for
·6· performing work with respect to HartyBake?         ·6· identification and is attached to the
·7· · · ·A.· ·Went to a cutting, but other than        ·7· original transcript.)
·8· that, most of the work was done with Blare         ·8
·9· Staples.                                           ·9· · · ·A.· ·Am I familiar with this, yes.
10· · · ·Q.· ·Do you know how long DSM received        10· · · ·Q.· ·Now, what was it that Blaine
11· the monthly retainer?                              11· Walker in his email to you and others of
12· · · ·A.· ·Two, three months.· I don't know.        12· November 7, 2017 was asking you to do?
13· I didn't keep the books at this time.· Randy       13· · · ·A.· ·They were going to a Sysco
14· Sanders was in charge.                             14· corporate meeting and he wanted from each
15· · · ·Q.· ·Do you remember whether                  15· region information that they could provide
16· HartyBake -- after this iteration of DSM,          16· with Sysco.
17· which was the second, do you know whether          17· · · ·Q.· ·And your response was that you
18· any retainer was ever paid to the third DSM,       18· honestly have no answer for these questions,
19· the one formed in October 2016?                    19· is that what you said?
20· · · ·A.· ·No.                                      20· · · ·A.· ·That's correct.
21· · · ·Q.· ·You don't know?                          21· · · ·Q.· ·Why did you not have any answer
22· · · ·A.· ·No.· There was not.                      22· for those questions?
23· · · ·Q.· ·Okay.· I'll hand you what has been       23· · · ·A.· ·Because my particular region had
                                             Page 48                                               Page 49
·1· bought all they were going to at the level         ·1· · · ·A.· ·Just keep plugging it, just keep
·2· that they were going to, and they had              ·2· throwing it out there.
·3· stopped responding in regard to CATMAN             ·3· · · ·Q.· ·Meaning what?
·4· unless they have a problem, found a bone,          ·4· · · ·A.· ·Meaning continue to show them the
·5· whatever, customer, then they would                ·5· new items that would come up, send them the
·6· communicate.· But for sales that we would          ·6· new POSs, ask them can we send them samples,
·7· send them POSs, we would try and drive             ·7· could they just give it a shot, we know it's
·8· through, so you've been buying this, why           ·8· not on your CATMAN award but it's a great
·9· don't you add this, this is selling good in        ·9· item.
10· your area, you should bring it on board,           10· · · ·Q.· ·When you talk about being a
11· that sort of thing.· No response.                  11· broker, how do you -- in this industry, how
12· · · ·Q.· ·And how long had that been a             12· do you define that term?
13· problem for you prior to this November 14th        13· · · ·A.· ·Broker, for what I've done, is
14· email?                                             14· about finding the right fit for a
15· · · ·A.· ·I don't really know.· I don't have       15· manufacturer and getting them in the door.
16· a timeframe.                                       16· · · ·Q.· ·So specifically as to Ren Man, how
17· · · ·Q.· ·Did you raise this as an issue           17· did you view what a broker should do?
18· with anybody prior to November 14th, 2017?         18· · · ·A.· ·Well, what, what was created --
19· · · ·A.· ·Yes.                                     19· · · ·Q.· ·I'm beyond this particular
20· · · ·Q.· ·Who?                                     20· exhibit, by the way.
21· · · ·A.· ·Blaine, my husband.                      21· · · ·A.· ·Okay.
22· · · ·Q.· ·And what did anybody encourage you       22· · · ·Q.· ·As a general matter, what should
23· to do about it?                                    23· the broker for Ren Man have been doing

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 077
                                                                                                             YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 15 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28915
Kimberly Staples November 13, 2018                                                              Pages 50..53
                                             Page 50                                                  Page 51
·1· during the time that you were employed in          ·1· did that practically happen?
·2· that role?                                         ·2· · · ·A.· ·Through Simmons.· Simmons would
·3· · · ·A.· ·We were employed to push the             ·3· break it all down to -- they could do
·4· CATMAN to its fullest potential, which we          ·4· customer, they could do however you wanted
·5· did, and then to continue to offer them            ·5· it, then they would send it to John.· He
·6· other items that we were allowed to sell to        ·6· would approve the commissions and then it
·7· Sysco.                                             ·7· would be forwarded to me.· Simmons would
·8· · · ·Q.· ·And how does the broker benefit          ·8· send DSM Sales & Marketing a check which I
·9· from successfully performing those tasks?          ·9· deposited in the DSM account.
10· · · ·A.· ·Because of that co-buy, then we          10· · · ·Q.· ·Now, the third DSM paid John an
11· get a percentage of the commission.                11· annual stipend for consulting of $40,000?
12· · · ·Q.· ·And can you tell me what the             12· · · ·A.· ·Monthly, yeah.· Yes.· Annual you
13· procedure was for DSM at the end, the final        13· said, okay.· Yes.
14· DSM, what was the procedure for DSM                14· · · ·Q.· ·Did he also receive such a
15· receiving commissions?· Within the system,         15· consulting fee in the prior iteration?
16· how did that happen?                               16· · · ·A.· ·No.
17· · · ·A.· ·When you said at the end, that           17· · · ·Q.· ·So it was only the third?
18· threw me.                                          18· · · ·A.· ·Yes, because he became the leader.
19· · · ·Q.· ·The final DSM.                           19· · · ·Q.· ·The leader?
20· · · ·A.· ·I'm confused.· State the question        20· · · ·A.· ·The acting leader.· We didn't have
21· again.                                             21· a leader involved.
22· · · ·Q.· ·The third DSM, what was the              22· · · ·Q.· ·Explain to me why there wasn't a
23· process for it receiving commissions?· How         23· leader.· What leadership role was unfilled?
                                             Page 52                                                  Page 53
·1· · · ·A.· ·Randy Sanders had resigned, Todd         ·1· · · · · · MR. SIMMS:· Yeah, that's fine.
·2· Townsend had resigned, we were left with no        ·2
·3· one.· We needed someone experienced in the         ·3· · · · · · · · ·(Short recess.)
·4· business because we were new, and that's           ·4
·5· where that came in.                                ·5· · · · · · MR. KING:· I have no further
·6· · · ·Q.· ·Were you qualified?                      ·6· questions at this point.
·7· · · ·A.· ·I was not qualified myself at all.       ·7
·8· · · ·Q.· ·As a potential leader?                   ·8· EXAMINATION BY MR. PARKER:
·9· · · ·A.· ·No.                                      ·9· · · ·Q.· ·Good afternoon, Ms. Staples.· For
10· · · ·Q.· ·And why not?                             10· the record, do you spell your name K-i-m or
11· · · ·A.· ·I didn't have 30 years experience        11· K-y-m?
12· in food service.                                   12· · · ·A.· ·Legally K-i.
13· · · ·Q.· ·How many years had you been              13· · · ·Q.· ·Okay.· Do you at other times spell
14· performing brokerage tasks for Ren Man as of       14· it K-y-m?
15· the end of 2017?                                   15· · · ·A.· ·Absolutely.
16· · · ·A.· ·For Ren Man, probably four.              16· · · ·Q.· ·What do you go by?
17· · · · · · MR. KING:· Okay.· Can you                17· · · ·A.· ·K-y-m.
18· surrender the room for five minutes so we          18· · · ·Q.· ·Thank you.· What's your date of
19· can talk?                                          19· birth?
20· · · · · · MR. SIMMS:· Because you may be           20· · · ·A.· ·September 16th, 1964.
21· finished?                                          21· · · ·Q.· ·Do you know your husband's date of
22· · · · · · MR. KING:· Well, I'm getting             22· birth?
23· close.                                             23· · · ·A.· ·February 10th, 1962.

                                EcoScribe Solutions· · 888.651.0505
                                                                                          App. 078
                                                                                                                YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 16 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28915
Kimberly Staples November 13, 2018                                                              Pages 54..57
                                               Page 54                                                Page 55
·1· · · ·Q.· ·Okay.· Will you just tell me all           ·1· Simmons directly did that you contend
·2· of the ways in which you claim that my               ·2· intentionally interfered with your business
·3· client Simmons intentionally interfered with         ·3· relationship and employment with DSM?
·4· your business relationship and employment            ·4· · · ·A.· ·Not that I'm thinking of right
·5· with DSM?                                            ·5· now, no.
·6· · · ·A.· ·They withheld commissions.· They           ·6· · · ·Q.· ·And with respect to commissions,
·7· participated in withholding commissions              ·7· you would receive -- as a member manager of
·8· which eventually froze us.                           ·8· DSM, you would receive a check representing
·9· · · ·Q.· ·Is there anything else that my             ·9· the amount of commissions that were due
10· client Simmons did that you claim                    10· pursuant to the brokerage agreement between
11· intentionally interfered with your business          11· DSM and Ren Man, correct?
12· relationship and employment with DSM?                12· · · ·A.· ·Correct.
13· · · ·A.· ·They participated in firing my             13· · · ·Q.· ·And I asked your husband some
14· husband, I assume.                                   14· questions about whether Simmons was a party
15· · · ·Q.· ·But that didn't impact your                15· to that agreement.· You heard those
16· business relationship and employment with            16· questions, correct?
17· DSM, did it?                                         17· · · ·A.· ·Correct.
18· · · ·A.· ·The ripple effect.                         18· · · ·Q.· ·Do you understand what it means to
19· · · ·Q.· ·But it didn't directly affect it,          19· be a party to a contract or an agreement?
20· did it?                                              20· · · ·A.· ·I think so.
21· · · ·A.· ·I guess not.                               21· · · ·Q.· ·Okay.· Exhibit 5, which I'll hand
22· · · ·Q.· ·So other than withholding                  22· to you, that's the brokerage agreement
23· commissions, is there anything else that             23· between what we've been referring to as DSM3
                                               Page 56                                                Page 57
·1· and Ren Man, correct?                                ·1· · · ·Q.· ·Do you know as you sit here today
·2· · · ·A.· ·Correct.                                   ·2· whether the checks that the commissions were
·3· · · ·Q.· ·And Simmons was not a party to             ·3· being paid on was in the name of Simmons or
·4· that contract, correct?                              ·4· Ren Man?
·5· · · ·A.· ·Correct.                                   ·5· · · ·A.· ·I don't.
·6· · · ·Q.· ·Is that right, ma'am?                      ·6· · · ·Q.· ·Do you still have copies or the
·7· · · ·A.· ·It appears, yes.                           ·7· ability to obtain copies of the various
·8· · · ·Q.· ·Simmons didn't sign that document,         ·8· commission checks that you received on
·9· did they?                                            ·9· behalf of DSM3?
10· · · ·A.· ·No.                                        10· · · ·A.· ·Yes.
11· · · ·Q.· ·Simmons' name isn't mentioned in           11· · · ·Q.· ·Just so I'm clear, do you have
12· that document?                                       12· those checks already or would you need to go
13· · · ·A.· ·No.                                        13· to your bank account and get copies of them?
14· · · ·Q.· ·When you would receive commissions         14· · · ·A.· ·I have the deposit slips and --
15· that were due pursuant to that document, I           15· they came perforated so I would have that
16· understand that those commissions came from          16· section.· The bank would have the actual
17· Simmons, correct?                                    17· check, is that what you're asking, the
18· · · ·A.· ·Correct.                                   18· actual check?
19· · · ·Q.· ·Did you take possession of a               19· · · ·Q.· ·Yes, ma'am.· Do you know if you've
20· physical check for the commissions or were           20· given the checks or the perforated section
21· they direct deposited into an account?               21· that you referred to to your lawyer in this
22· · · ·A.· ·It was a physical check to my              22· case?
23· home.                                                23· · · ·A.· ·I don't think so.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 079
                                                                                                                YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 17 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28915
Kimberly Staples November 13, 2018                                                            Pages 58..61
                                             Page 58                                                Page 59
·1· · · · · · MR. PARKER:· Okay.· To the extent        ·1· been my only concern.
·2· those haven't been produced, I don't think         ·2· · · · · · MR. PARKER:· Sure.
·3· they have, I would just request that they be       ·3· · · · · · MR. SIMMS:· Yeah, if you don't
·4· produced.· And I don't need all of them. I         ·4· have them and if it was generated by
·5· just need documents sufficient to show             ·5· Renaissance Man and Simmons didn't get
·6· who -- what bank account the checks were           ·6· copied and they don't have anything, we
·7· drawn on that were issued to DSM3 for              ·7· don't have a problem looking at that.· But
·8· commissions.                                       ·8· if you've got that information, it's equally
·9· · · · · · MR. SIMMS:· Can I ask a question?        ·9· available to you as it is to us is all I'm
10· Do you not have documents -- Simmons doesn't       10· saying.
11· have documents that show that?· Do they not        11· · · ·Q.· ·(BY MR. PARKER:)· Simmons did not
12· have an image or something of the check?           12· directly do anything to terminate your
13· · · · · · MR. PARKER:· I don't know.· And if       13· employment relationship with DSM, correct?
14· it came from Ren Man, which I suspect it           14· · · ·A.· ·Not directly, no.
15· did, Simmons wouldn't have the authority on        15· · · ·Q.· ·Simmons did not directly do
16· its own to release those documents or              16· anything to interfere with your status as a
17· utilize those documents.                           17· 50 percent member or manager of DSM,
18· · · · · · MR. SIMMS:· I understand.· I'm           18· correct?
19· just saying why put the burden on me if            19· · · ·A.· ·Not directly, no.
20· you've already got the information.                20· · · ·Q.· ·And when you say not directly,
21· · · · · · MR. PARKER:· I don't know that I         21· that implies they did something indirectly.
22· do.                                                22· What are you claiming that Simmons, if
23· · · · · · MR. SIMMS:· I know, but that's           23· anything, did indirectly to interfere with
                                             Page 60                                                Page 61
·1· your employment relationship with DSM?             ·1· the amount of commissions that you and your
·2· · · ·A.· ·I feel that they partnered with          ·2· husband contend have wrongfully been
·3· Herschel and Julie in that regard.                 ·3· withheld from you as a member manager of
·4· · · ·Q.· ·And there, are you there referring       ·4· DSM?
·5· to the relationship between Simmons and Ren        ·5· · · ·A.· ·I don't know the amount, no.
·6· Man?                                               ·6· · · ·Q.· ·Do you have any order of magnitude
·7· · · ·A.· ·Yes.                                     ·7· as to what that number might be?
·8· · · ·Q.· ·Okay.· Is there anything else that       ·8· · · ·A.· ·It would be around 50, that was
·9· Simmons did in your view indirectly that           ·9· the norm, 50 or more thousand.
10· intentionally interviewed with your                10· · · ·Q.· ·Around 50,000?
11· employment relationship with DSM?                  11· · · ·A.· ·Uh-huh.
12· · · ·A.· ·Say that again.· I'm sorry.              12· · · ·Q.· ·Dollars?
13· · · ·Q.· ·Sure.· Is there anything else that       13· · · ·A.· ·Uh-huh.· But they would send a
14· Simmons did indirectly that in your view           14· breakout to let us know exactly what it was,
15· intentionally interviewed with your                15· because I also had to calculate what our
16· employment relationship with DSM?                  16· broker in California was to receive from
17· · · ·A.· ·Not that I can think of.                 17· those.
18· · · ·Q.· ·Is there anything that you contend       18· · · ·Q.· ·And do you know as you sit here
19· that Simmons did indirectly that                   19· today the period of time in which those
20· intentionally interfered with your                 20· commissions would have been earned by DSM?
21· membership or manager status in DSM3?              21· In other words, were those commissions
22· · · ·A.· ·Not that I can think of.                 22· earned in October 2017, November of 2017,
23· · · ·Q.· ·Do you know as you sit here today        23· when were they earned, if you know?

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 080
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 18 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28915
Kimberly Staples November 13, 2018                                                            Pages 62..65
                                            Page 62                                                 Page 63
·1· · · ·A.· ·I'm not sure I understand your          ·1· you finished?
·2· question.· But the commissions were paid --       ·2· · · ·Q.· ·Yes.
·3· like for the month of November, they were --      ·3· · · ·A.· ·That was what Herschel demanded be
·4· the commissions for November were usually         ·4· returned from the PFG.
·5· paid around -- between December 5th and           ·5· · · ·Q.· ·So the outstanding commissions are
·6· 10th-ish.· So commissions for December, the       ·6· the commissions for December 2017 as well as
·7· month -- the last month we worked would have      ·7· the $18,000 that you just testified about?
·8· come in January 5th.                              ·8· · · ·A.· ·And then whatever was due in
·9· · · ·Q.· ·And it's those commissions that         ·9· January.
10· you're claiming were wrongfully withheld?         10· · · ·Q.· ·Okay.· Well, were there any sales
11· · · ·A.· ·Uh-huh.                                 11· in January for which commissions would have
12· · · ·Q.· ·So the commissions for November         12· been earned?
13· were paid to DSM3, correct?                       13· · · ·A.· ·We wouldn't know.· That would come
14· · · ·A.· ·Minus the -- yes.                       14· from Simmons.
15· · · ·Q.· ·What were you going to say, minus       15· · · ·Q.· ·As you sit here today, are you
16· the what?                                         16· aware of any orders or sales made by DSM3 in
17· · · ·A.· ·Minus the 18,000 that was               17· January 2018 that in your view would have
18· retracted.                                        18· generated commissions pursuant to the
19· · · ·Q.· ·Refresh my recollection, what is        19· brokerage agreement with Ren Man?
20· the 18,000 in commissions you were --             20· · · ·A.· ·I would feel certain there were
21· · · ·A.· ·That was what --                        21· because they were on track.· It wasn't --
22· · · ·Q.· ·-- referring to?                        22· · · ·Q.· ·But as you sit here today, are you
23· · · ·A.· ·-- Herschel -- I'm sorry.· Were         23· aware of any specific sales or orders that
                                            Page 64                                                 Page 65
·1· would have generated commissions?                 ·1· 2015 noting that that is when you moved to
·2· · · ·A.· ·No, I didn't -- I didn't handle         ·2· Alabama.· Have you seen that document
·3· the POs.                                          ·3· before?
·4· · · ·Q.· ·Okay.· Now, other than Simmons and      ·4· · · ·A.· ·Yes.
·5· Ren Man ending its relationship with your         ·5· · · ·Q.· ·Okay.· When is your best
·6· husband Mr. Staples, is there anything that       ·6· recollection as to when you did first move
·7· you're alleging that Simmons and Ren Man did      ·7· to Alabama?
·8· to conspire against you for the purpose of        ·8· · · ·A.· ·It was '15.· It was May, I want to
·9· interfering with your business relationship       ·9· say.· I'm not sure.
10· and employment with DSM?                          10· · · ·Q.· ·Other than going back and forth to
11· · · ·A.· ·Okay.· That was long.· Say it           11· visit family and friends that are in
12· again.                                            12· Arkansas, did you at any point since then
13· · · ·Q.· ·Sure.· It was a bad question. I         13· move out of the State of Alabama?
14· guess aside from not paying commissions and       14· · · ·A.· ·No.
15· terminating your husband, is there anything       15· · · ·Q.· ·Did your husband John Staples move
16· else that Simmons did that you contend was        16· or relocate to Alabama at or about the same
17· part of a conspiracy amongst Simmons, HWE,        17· time that you did in 2015?
18· and Ren Man that harmed you?                      18· · · ·A.· ·He came back and forth, but I was
19· · · ·A.· ·Not that I can think of.                19· there pretty much permanent.
20· · · ·Q.· ·I asked your husband questions          20· · · ·Q.· ·Okay.· When would you say that
21· earlier about when you all relocated to           21· your husband John Staples, in your words,
22· Alabama.· And I showed him a document that        22· came to Alabama permanently?
23· Randy Sanders had generated in January of         23· · · ·A.· ·I don't want to speculate.· I'm

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 081
                                                                                                              YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 19 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28915
Kimberly Staples November 13, 2018                                                               Pages 66..69
                                              Page 66                                                  Page 67
·1· sorry.                                              ·1· · · ·Q.· ·LLC?
·2· · · ·Q.· ·Okay.· Well --                            ·2· · · ·A.· ·LLC, yes.
·3· · · ·A.· ·I honestly don't have a date.             ·3· · · ·Q.· ·When was that LLC entity formed?
·4· · · ·Q.· ·You were a full-time resident of          ·4· · · ·A.· ·The third one was formed -- I
·5· Alabama as of the date of your husband's            ·5· believe the date, the actual date was
·6· separation from Simmons and Ren Man,                ·6· October 1, 2016.
·7· correct?                                            ·7· · · ·Q.· ·Who formed it?
·8· · · ·A.· ·Uh-huh, yes.                              ·8· · · ·A.· ·Ron Eisenmann.
·9· · · ·Q.· ·And your husband similarly was a          ·9· · · ·Q.· ·At the time Mr. Eisenmann formed
10· full-time resident of Alabama at the time of        10· it, did Mr. Eisenmann have you sign any
11· his separation from Simmons and Ren Man,            11· written document where you waived a
12· correct?                                            12· lawyer/client relationship with him or his
13· · · ·A.· ·Yes, yes.                                 13· law firm?
14· · · · · · MR. PARKER:· No further questions.        14· · · ·A.· ·No.
15· · · · · · MR. KING:· None.                          15· · · ·Q.· ·Did Mr. Eisenmann at the time he
16· · · · · · MR. SIMMS:· I have some questions.        16· formed the LLC have you sign a written
17                                                      17· document where you waived any conflict of
18· EXAMINATION BY MR. SIMMS:                           18· interest of his law firm related to that
19· · · ·Q.· ·DSM3 we've been referring to it.          19· formation of that LLC?
20· Is it called -- what is it called, what is          20· · · ·A.· ·No.
21· its full name?                                      21· · · ·Q.· ·Did Mr. Eisenmann at the time of
22· · · ·A.· ·Well, it's DSM but it stands for          22· the formation have you execute a written
23· Diversified Sales & Marketing.                      23· document where you waived any violations of
                                              Page 68                                                  Page 69
·1· the professional rules of conduct for an            ·1· relationship with you?
·2· attorney?                                           ·2· · · ·A.· ·No.
·3· · · ·A.· ·No.                                       ·3· · · ·Q.· ·Did he have you sign a written
·4· · · ·Q.· ·You were a member of the LLC?             ·4· document waiving any conflict of interest
·5· · · ·A.· ·Yes.                                      ·5· professional lawyer rule at the time he
·6· · · ·Q.· ·And what was your ownership               ·6· drafted the loan documents?
·7· percentage?                                         ·7· · · ·A.· ·No.
·8· · · ·A.· ·50.                                       ·8· · · ·Q.· ·Did he have you sign a written
·9· · · ·Q.· ·And Julie Blanchard was the other         ·9· agreement waiving violations of professional
10· member?                                             10· rules of conduct as a lawyer related to the
11· · · ·A.· ·Yes.                                      11· drafting of that agreement?
12· · · ·Q.· ·Did you loan money to the LLC when        12· · · ·A.· ·No.
13· it was formed?                                      13· · · ·Q.· ·Was it your understanding that the
14· · · ·A.· ·Yes.                                      14· LLC would be a passthrough entity, that the
15· · · ·Q.· ·How much money did you loan to the        15· expenses would pass through to you?
16· LLC?                                                16· · · ·A.· ·Yes.
17· · · ·A.· ·30,000.                                   17· · · ·Q.· ·Individually?
18· · · ·Q.· ·Who drew up the loan documents            18· · · ·A.· ·Yes.
19· related to that transaction?                        19· · · ·Q.· ·And you would be responsible for
20· · · ·A.· ·Ron Eisenmann.                            20· what percentage?
21· · · ·Q.· ·At the time Mr. Eisenmann drafted         21· · · ·A.· ·50.
22· up those documents, did he have you execute         22· · · ·Q.· ·Did Mr. Eisenmann bill DSM3 for
23· a written document waiving any lawyer/client        23· his legal fees associated in the formation

                                 EcoScribe Solutions· · 888.651.0505
                                                                                            App. 082
                                                                                                                 YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 20 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                      Job 28915
Kimberly Staples November 13, 2018                                                                    Pages 70..73
                                                   Page 70                                                  Page 71
·1· of the LLC?                                              ·1· · · ·A.· ·I have no idea.
·2· · · ·A.· ·Yes.                                           ·2· · · ·Q.· ·You don't know if your lawyer was
·3· · · ·Q.· ·Do you consider that you                       ·3· recording them secretly?
·4· individually paid 50 percent of those fees?              ·4· · · ·A.· ·To my knowledge, we were not.
·5· · · ·A.· ·Yes.                                           ·5· · · ·Q.· ·Were you ever told you were being
·6· · · ·Q.· ·Did Mr. Eisenmann bill the DSM for             ·6· secretly recorded or agreed to being
·7· the drafting of the loan documents related               ·7· recorded?
·8· to your loan of money to the LLC?                        ·8· · · ·A.· ·No.
·9· · · ·A.· ·Yes.                                           ·9· · · ·Q.· ·Did DSM3 pay those bills?
10· · · ·Q.· ·Did you -- was that bill paid?                 10· · · ·A.· ·Yes.
11· · · ·A.· ·Yes.                                           11· · · ·Q.· ·Do you consider that you paid 50
12· · · ·Q.· ·Do you consider that you paid 50               12· percent of them individually?
13· percent of that bill?                                    13· · · ·A.· ·Yes.
14· · · ·A.· ·Yes.                                           14· · · ·Q.· ·During those time periods, did Mr.
15· · · ·Q.· ·Were there other bills over time               15· Eisenmann ever -- let me just ask you this:
16· until the end of December of 2017 that Mr.               16· From October when the entity was formed
17· Eisenmann billed to DSM3?                                17· until the end of December 2017, did Mr.
18· · · ·A.· ·Yes.                                           18· Eisenmann ever have you execute a written
19· · · ·Q.· ·What was that related to?                      19· document waiving any lawyer/client
20· · · ·A.· ·Meetings in his office or any type             20· relationship with you?
21· of discussion.                                           21· · · ·A.· ·No.
22· · · ·Q.· ·Do you know if you were recorded               22· · · ·Q.· ·Did he ever have you -- same
23· during those meetings?                                   23· period:· Ever have you sign a document
                                                   Page 72                                                  Page 73
·1· waiving any conflict of interest?                        ·1· · · ·Q.· ·Do you recall in the agreement
·2· · · ·A.· ·No.                                            ·2· that Mr. Eisenmann sent related to you
·3· · · ·Q.· ·Same question:· Did he ever during             ·3· selling your ownership interest, if Mr.
·4· that time period have you execute a document             ·4· Eisenmann referred to the operating
·5· waiving any violations of the professional               ·5· agreement in any way?
·6· rules of conduct that pertain to an                      ·6· · · ·A.· ·From what I remember, other than
·7· attorney?                                                ·7· saying giving up my 50 percent, no.
·8· · · ·A.· ·No.                                            ·8· · · ·Q.· ·For ten dollars?
·9· · · ·Q.· ·You received -- what's your                    ·9· · · ·A.· ·For ten dollars, correct.
10· understanding as to -- there was a document              10· · · ·Q.· ·You've read the operating
11· prepared by Mr. Eisenmann giving up --                   11· agreement, correct?
12· related to your transfer of your ownership               12· · · ·A.· ·Not in whole, but yes.
13· interest to Ms. Blanchard, correct?                      13· · · ·Q.· ·Was the business purpose of DSM3
14· · · ·A.· ·Correct.                                       14· restricted to solely doing business with
15· · · ·Q.· ·And that came after John Staples               15· Renaissance Man?
16· had been terminated?                                     16· · · ·A.· ·Absolutely not.
17· · · ·A.· ·Correct.                                       17· · · ·Q.· ·So as of December 30th, 2017, is
18· · · ·Q.· ·Do you recall anywhere in that                 18· it your understanding that DSM3 as a legal
19· document that Mr. Eisenmann referred to any              19· entity could continue into the future?
20· provisions of the operating agreement                    20· · · ·A.· ·We could.
21· related to the formation of the LLC in any               21· · · ·Q.· ·And if it continued into the
22· way, shape, form or fashion?                             22· future, you would enjoy 50 percent ownership
23· · · ·A.· ·Say that again.· Sorry.                        23· from whatever those operations may have

                                  EcoScribe Solutions· · 888.651.0505
                                                                                                App. 083
                                                                                                                      YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 21 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                               Job 28915
Kimberly Staples November 13, 2018                                                             Pages 74..77
                                             Page 74                                                 Page 75
·1· undertook or occurred?                             ·1· · · ·A.· ·Yes.
·2· · · ·A.· ·Correct.                                 ·2· · · ·Q.· ·And what was that supplier?
·3· · · ·Q.· ·You also received a letter from          ·3· · · ·A.· ·PFG, I want to say US Foods, if I
·4· Mr. King at some point too, correct?               ·4· remember correctly.· I'm not positive.
·5· · · ·A.· ·Correct.                                 ·5· · · ·Q.· ·Did DSM3 pay any expenses related
·6· · · ·Q.· ·Did Mr. King's letter refer to the       ·6· to any sales that pertained to those
·7· operating agreement in any way?                    ·7· commissions that we're talking about?
·8· · · ·A.· ·In regard to this case or the one        ·8· · · ·A.· ·Yes.
·9· Julie filed?                                       ·9· · · ·Q.· ·So did you pay 50 percent of those
10· · · ·Q.· ·Either one.                              10· expenses?
11· · · ·A.· ·I honestly can't remember.· It's         11· · · ·A.· ·I did.
12· been ten months.                                   12· · · ·Q.· ·So DSM3 paid expenses for sales
13· · · ·Q.· ·We could take those documents and        13· that generated commissions that Mr. Walker
14· compare them to the operating agreement to         14· later would not allow to be paid to DSM3?
15· see if there were references, correct?             15· · · ·A.· ·Correct.
16· · · ·A.· ·Correct.                                 16· · · ·Q.· ·Is that similar to what happened
17· · · ·Q.· ·You were asked some questions by         17· with respect to the waffles?· In other
18· Mr. King concerning the commissions that           18· words, an entity owned by Mr. Walker is
19· were retracted, the $18,000 commissions that       19· receiving the revenue but shifting or
20· were retracted?                                    20· putting on some other entity the expenses
21· · · ·A.· ·Yes.                                     21· associated with the sales of that product?
22· · · ·Q.· ·Did those commissions pertain to a       22· · · ·A.· ·Correct.
23· particular supplier?                               23· · · ·Q.· ·Similar behavior?
                                             Page 76                                                 Page 77
·1· · · ·A.· ·Similar behavior.                        ·1· PFG corporate in the early part of 2016?
·2· · · ·Q.· ·Did DSM3 pay Mr. Gary Collins            ·2· · · ·A.· ·I did not.
·3· related to PFG?                                    ·3· · · ·Q.· ·Did John to your knowledge?
·4· · · ·A.· ·We did.                                  ·4· · · ·A.· ·Yes.
·5· · · ·Q.· ·And had that been done at                ·5· · · ·Q.· ·And did Herschel attend to your
·6· Mr. Walker's request?                              ·6· knowledge?
·7· · · ·A.· ·To my knowledge, yes.                    ·7· · · ·A.· ·To my knowledge.
·8· · · ·Q.· ·Was Mr. Walker requesting that           ·8· · · ·Q.· ·What about Ms. Blanchard?
·9· Mr. Collins be involved with PFG?                  ·9· · · ·A.· ·To my knowledge, yes.
10· · · ·A.· ·Yes.                                     10· · · ·Q.· ·And do you know what the purpose
11· · · ·Q.· ·Was Mr. Walker -- was Mr. Collins        11· of attending that was?
12· working on a bid by Renaissance Man related        12· · · ·A.· ·They wanted to expand business.
13· to PFG?                                            13· · · ·Q.· ·And get business related to PFG?
14· · · ·A.· ·It was Restaurant Depot.                 14· · · ·A.· ·Correct.
15· · · ·Q.· ·Tell me about Restaurant Depot.          15· · · ·Q.· ·Was the intentions that DSM3
16· · · ·A.· ·I don't know specifics of                16· support those -- that endeavor?
17· Restaurant Depot, but I know that we were          17· · · ·A.· ·It ended up that way.
18· going to release Gary Collins, and                 18· · · ·Q.· ·But Mr. Walker won't pay for the
19· Mr. Walker sent an email saying not to do          19· commissions?
20· that, that Gary was working on a deal or a         20· · · ·A.· ·Correct.
21· plan with Restaurant Depot and he wanted to        21· · · ·Q.· ·You were shown the broker
22· keep him on.                                       22· agreement between DSM3 and Renaissance Man,
23· · · ·Q.· ·Did you attend the meeting with          23· have you seen that?

                                EcoScribe Solutions· · 888.651.0505
                                                                                          App. 084
                                                                                                               YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 22 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28915
Kimberly Staples November 13, 2018                                                          Pages 78..81
                                            Page 78                                               Page 79
·1· · · ·A.· ·Yes.                                    ·1· · · ·A.· ·Yes.
·2· · · ·Q.· ·Would that document to your             ·2· · · ·Q.· ·Okay.· Was DSM3 paying some
·3· knowledge have been provided by anyone to         ·3· commissions to Gary Collins related to US
·4· Simmons?                                          ·4· Foods?
·5· · · ·A.· ·I would hope.                           ·5· · · ·A.· ·Yes.
·6· · · ·Q.· ·And the reason I ask that question      ·6· · · ·Q.· ·Do you know if Mr. Walker or Ms.
·7· is how would Simmons internally know how to       ·7· Blanchard were aware of that?
·8· calculate the commissions related to that         ·8· · · ·A.· ·I don't know.
·9· arrangement if they did not have that             ·9· · · ·Q.· ·Tell me about that.· Why was that
10· document?                                         10· being done?
11· · · ·A.· ·They wouldn't.· That's the chart        11· · · ·A.· ·That was happening when I took
12· they go -- that's probably not the right          12· over the books, and it was two items that he
13· word, but that's the commission breakdown         13· was able to get good volume on.· So I don't
14· that they -- the price per pound.                 14· know the details.
15· · · ·Q.· ·And to your knowledge, you              15· · · ·Q.· ·Were you ever instructed by
16· received some of those reports from Simmons?      16· Mr. Walker or anyone else at HWE or
17· · · ·A.· ·Monthly.                                17· Renaissance Man not to pay Gary Collins?
18· · · ·Q.· ·After October 1st, 2016, correct?       18· · · ·A.· ·No.
19· · · ·A.· ·Yes.                                    19· · · ·Q.· ·By the way, after October 1st,
20· · · ·Q.· ·And is your recollection that the       20· 2016, what were different tasks or roles or
21· breakdown was consistent with the                 21· responsibilities did you have at DSM3 and
22· commissions set forth in the broker               22· that you performed on an ongoing basis?
23· agreement?                                        23· · · ·A.· ·I ended up taking over the books,
                                            Page 80                                               Page 81
·1· making all the payments, doing the expense        ·1· Blanchard, would she ever take a region?
·2· reports, working with the payroll company,        ·2· · · ·A.· ·No.
·3· working with the accountant, getting the          ·3· · · ·Q.· ·What was her response when she was
·4· taxes filed, getting the workmen's comp           ·4· asked to take a region, to your knowledge?
·5· insurance taken care of, just anything that       ·5· · · ·A.· ·To my knowledge, she stated she
·6· came up in the office management part.            ·6· worked for the parent company, for H. Walker
·7· · · ·Q.· ·At some point, did Mr. Eisenmann        ·7· Enterprises.· It appeared she had no
·8· assist DSM3 and you in registering DSM3 with      ·8· interest in helping out with DSM or being
·9· the State of Alabama?                             ·9· involved in the business.
10· · · ·A.· ·Yes.                                    10· · · ·Q.· ·And at some point, did you offer
11· · · ·Q.· ·Was there a time he also assisted       11· her to have access to the GoDaddy email
12· with the registration in Florida?                 12· accounts for DSM3?
13· · · ·A.· ·Yes.                                    13· · · ·A.· ·I did.
14· · · ·Q.· ·Did he bill DSM3 for that?              14· · · ·Q.· ·Did she ever sign up for that,
15· · · ·A.· ·Yes.                                    15· that being Ms. Blanchard?
16· · · ·Q.· ·Did Kimberly Staples consider she       16· · · ·A.· ·She did not.
17· paid 50 percent of that legal bill?               17· · · ·Q.· ·Did you offer to Ms. Blanchard
18· · · ·A.· ·Yes.                                    18· that she have access to the bank account at
19· · · ·Q.· ·Now, you had a region as well as        19· West Alabama Bank for DSM3?
20· the other tasks you were performing for           20· · · ·A.· ·I did.
21· DSM3; is that correct?                            21· · · ·Q.· ·Would Ron Eisenmann be aware that
22· · · ·A.· ·Correct.                                22· there was a bank account created for DSM3 at
23· · · ·Q.· ·To your knowledge, would Ms.            23· West Alabama Bank?

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 085
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 23 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28915
Kimberly Staples November 13, 2018                                                        Pages 82..85
                                           Page 82                                              Page 83
·1· · · ·A.· ·Yes.                                   ·1· bank.
·2· · · ·Q.· ·Did either Mr. Eisenmann or Ms.        ·2· · · ·Q.· ·To your knowledge, did Ms.
·3· Blanchard ever request access to that bank       ·3· Blanchard participate in the request by Ms.
·4· account until they sued you in Georgia?          ·4· Boston related to the women-owned aspects of
·5· · · ·A.· ·I don't remember a request, but I      ·5· DSM3?
·6· did relate to Julie how she could be partner     ·6· · · ·A.· ·Not to my knowledge.
·7· or registered with the bank.· And she wanted     ·7· · · ·Q.· ·She did not or did not
·8· to have the whole bank account moved into        ·8· participate?
·9· one of Herschel's banks out of Alabama.          ·9· · · ·A.· ·She did not participate.
10· · · ·Q.· ·When did that take place?              10· · · ·Q.· ·Did the women-owned ever come to
11· · · ·A.· ·Honestly, I don't know.· One of        11· be?
12· the meetings in Atlanta.· And Georgie Boston     12· · · ·A.· ·Absolutely not.
13· was in there.· It must have been when we         13· · · ·Q.· ·Why were y'all wanting to do
14· were working on getting it Lumion (phonetic)     14· women-owned?
15· certified, because Georgie was saying            15· · · ·A.· ·You just got more recognition.· It
16· something about how antiquated it was to         16· appeared you could get your foot in the door
17· actually get a check, a paper check, that it     17· in places, because it was obviously
18· should be automatically deposited, and I         18· something that other businesses were looking
19· understood all of that.                          19· heavily at and participating in.
20· · · ·Q.· ·To your knowledge --                   20· · · ·Q.· ·Thinking they would open doors to
21· · · ·A.· ·Nothing ever came of fruition,         21· suppliers?
22· nothing came from that.· To my knowledge,        22· · · ·A.· ·It would open doors to suppliers
23· she never pursued getting on board with the      23· and just as it did for Ren Man for being
                                           Page 84                                              Page 85
·1· minority owned.· It was the same deal.           ·1· twilight zone.· He felt like he was
·2· · · ·Q.· ·I want to talk about the December      ·2· literally hovering above the room, like this
·3· 27th day.· You've been asked a lot of            ·3· was not -- this was not happening, this was
·4· questions about that today.                      ·4· not happening.· And when he called me, he
·5· · · ·A.· ·Okay.                                  ·5· could barely breathe.· He could barely put
·6· · · ·Q.· ·What was John's demeanor when you      ·6· two words together, not because he was
·7· were talking to him on the phone that day        ·7· crying, because he was in shock and couldn't
·8· following him leaving Atlanta?                   ·8· even make heads or tails out of what had
·9· · · ·A.· ·(No response.)                         ·9· just happened.
10· · · ·Q.· ·Are you okay, do you need to take      10· · · · · · And the fact that they had called
11· a break?                                         11· this big important meeting, it wasn't just
12· · · ·A.· ·He was devastated, as I was.· To       12· about being two days after Christmas, John
13· think how hard he worked to put together         13· left us on the 26th because he was in
14· something and make Herschel and Simmons that     14· Arkansas and drove.
15· kind of money, it's just not fun to go           15· · · ·Q.· ·Drove to Atlanta for the meeting?
16· through.· And it was wrong.                      16· · · ·A.· ·Drove to Atlanta for the meeting
17· · · ·Q.· ·In your conversations with him         17· at the request.· So again, you just can't
18· that day, did he express his state of being      18· believe the hard and cruelty of that
19· or --                                            19· situation, you just -- and it turned out
20· · · ·A.· ·Yeah.                                  20· that it was a push because they were on a
21· · · ·Q.· ·-- or what his mental status was       21· timeline to take over January 1st.· That was
22· while he was in the meeting?                     22· their timeline.
23· · · ·A.· ·He just said it was like the           23· · · ·Q.· ·You told us earlier you had been

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 086
                                                                                                          YVer1f
          Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 24 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                               Job 28915
Kimberly Staples November 13, 2018                                                             Pages 86..89
                                              Page 86                                                Page 87
·1· to some meetings at your lawyer's office in         ·1· · · ·A.· ·Said nothing to me in that regard.
·2· Atlanta, Ron Eisenmann's before.                    ·2· · · ·Q.· ·You received a communication from
·3· · · ·A.· ·Correct.                                  ·3· Mr. Eisenmann that the broker agreement was
·4· · · ·Q.· ·And you weren't aware on any of           ·4· being temporarily suspended, not terminated;
·5· those occasions of being recorded?                  ·5· is that correct?
·6· · · ·A.· ·Absolutely not.                           ·6· · · ·A.· ·Correct.
·7· · · ·Q.· ·You were shown a transcript today         ·7· · · ·Q.· ·And the temporary suspension
·8· that someone put together of a recording of         ·8· related to what event to take place?
·9· the December 27th, 2017 meeting.· It                ·9· · · ·A.· ·When I signed it over and Julie
10· incorrectly refers to it as occurring in            10· took it over fully a hundred percent that
11· 2018, but you've seen that, correct?                11· she would start it back up.
12· · · ·A.· ·Correct.                                  12· · · ·Q.· ·So as of that communication from
13· · · ·Q.· ·Do you know from that recording if        13· Mr. Eisenmann that the broker agreement is
14· it was started after Mr. Eisenmann or               14· going to be temporarily suspended in
15· Mr. Walker had realized that Mr. Staples had        15· exchange for you selling out your 50 percent
16· become stunned or shocked?                          16· interest for ten dollars to Ms. Blanchard,
17· · · ·A.· ·I didn't look through the whole           17· once that took place, Ms. Blanchard was
18· thing, so no, I don't know when it started.         18· going to own a hundred percent of DSM3?
19· · · ·Q.· ·Did Mr. Staples say to you during         19· · · ·A.· ·Correct.
20· the phone conversation when he left Atlanta         20· · · ·Q.· ·And that that entity would
21· on the 27th that he had been told by Mr.            21· continue on into the future?
22· Eisenmann or Mr. Walker that he was being           22· · · ·A.· ·Correct.
23· recorded?                                           23· · · ·Q.· ·And that the broker agreement
                                              Page 88                                                Page 89
·1· would be reinstated, is that your                   ·1· · · · · · I was trying to say what it was.
·2· understanding?                                      ·2· It's my understanding that Mr. Staples
·3· · · ·A.· ·Correct.                                  ·3· provided this New Jersey Generals jersey, it
·4· · · · · · MR. SIMMS:· I don't have any              ·4· was either one or two Mr. Staples recalls he
·5· further questions.                                  ·5· provided to Mr. Walker or to Ms. Blanchard
·6· · · · · · MR. KING:· No questions.                  ·6· doing something with The Apprentice, and
·7· · · · · · MR. PARKER:· No questions.                ·7· Donald Trump was going to sign those.· And
·8                                                      ·8· somehow he would like to have those back.
·9· · · · · · (Short recess.)                           ·9· They never made them back to him.· So could
10                                                      10· you look into that for us?
11· · · · · · MR. SIMMS:· And Mr. Staples may           11· · · · · · MR. KING:· I will look into that.
12· need to speak to this, but it's my                  12· · · · · · MR. SIMMS:· Okay.
13· understanding that Mr. Staples had a, what          13· · · · · · MR. KING:· Thank you.
14· was it, New Jersey Generals?                        14
15· · · · · · MR. STAPLES:· New Jersey Generals         15· · · · · ·(Further Deponent Saith Not)
16· jersey.                                             16
17· · · · · · MR. SIMMS:· He had a New Jersey           17· · · · · · · (Whereupon, deposition
18· Generals jersey that he owned, and I think          18· · · · · · · concluded at 4:25 p.m.)
19· Julie or Herschel wanted it because they            19
20· were doing something with The Apprentice --         20
21· · · · · · MR. KING:· Stop.                          21
22· · · · · · MR. SIMMS:· Let's don't do that.          22
23· And I'm going to do the same on my side.            23

                                 EcoScribe Solutions· · 888.651.0505
                                                                                          App. 087
           Case 7:18-cv-00160-LSC Document 90-3 Filed 03/04/19 Page 25 of 25
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                    Job 28915
Kimberly Staples November 13, 2018                                                      Page 90
                                                     Page 90
·1· · · · · · · · · ·CERTIFICATE
·2· STATE OF ALABAMA)
·3· JEFFERSON COUNTY)
·4
·5· · · · I hereby certify that the above and
·6· foregoing deposition was taken down by me in
·7· stenotype, and the questions and answers
·8· thereto were transcribed by means of
·9· computer-aided transcription, and that the
10· foregoing represents a true and correct
11· transcript of the testimony given by said
12· witness upon said hearing.
13· · · · I further certify that I am neither of
14· counsel, nor kin to the parties to the
15· action, nor am I in anyway interested in the
16· result of said cause named in said caption.
17
18
· · · · · · · · _____________________________
19· · · · · · MELANIE L. PETIX, CCR
20· · · · · · License Number:· ACCR-412
21· · · · · · My Commission expires 10/15/22
22
23




                                          EcoScribe Solutions· · 888.651.0505
                                                                                App. 088
